 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1636 
In the House of Representatives, U. S.,

September 28, 2010
 
RESOLUTION 
Celebrating the 75th anniversary of the Hoover Dam. 
 
 
Whereas the Hoover Dam, a concrete arch-gravity storage dam, was built in the Black Canyon of the Colorado River between the States of Nevada and Arizona, forever changing how water is managed across the West; 
Whereas, on September 30, 1935, President Franklin D. Roosevelt dedicated the Hoover Dam; 
Whereas the construction of the dam created Lake Mead, a reservoir that can store two years average flow of the Colorado River providing vitally critical flood control, water supply, and electrical power to help create and support the economic growth and development of the Southwestern United States; 
Whereas the Hoover Dam has prevented an estimated $50,000,000,000 in flood damages in the Lower Colorado River Basin, provides water for more than 18,000,000 people, for 1,000,000 acres of farmland in Arizona, California, and Nevada, and for 500,000 acres in Mexico, and produces on average 4,000,000,000 kilowatt-hours of hydroelectric power each year; 
Whereas the Hoover Dam, an engineering marvel at 726.4 feet from bedrock to crest, was the highest dam in the world at construction; 
Whereas the Hoover Dam is an enduring symbol of the country’s ingenuity and persistence of hard working Americans at the time of the Great Depression; 
Whereas the Hoover Dam is the model for major water management projects around the world; and 
Whereas the Hoover Dam is registered as a National Historic Landmark on the United States National Register of Historic Places and is considered one of seven modern engineering wonders by the American Society of Civil Engineers: Now, therefore, be it  
 
That the House of Representatives— 
(1)celebrates and acknowledges the thousands of workers and families that overcame difficult working conditions and great challenges to make construction of the facility possible; 
(2)celebrates and acknowledges the economic, cultural, and historic significance of the Hoover Dam and its role in meeting future challenges; 
(3)recognizes the past, present, and future benefits of its construction to the agricultural, industrial, and urban development of the Southwestern United States; and 
(4)joins the States of Arizona, California, Nevada, and the entire Nation in celebrating the 75th anniversary of the dedication of the Hoover Dam. 
 
Lorraine C. Miller,Clerk.
